SHARP, Judge,
dissenting.
I dissent in this case because, in my view, the complaint sufficiently stated a cause of action against Safeco Insurance Company of America for uninsured motorist benefits to withstand appellee’s motion to dismiss. In the “Employee Vehicle Agreement” executed by Duane, Appellant, and his employer, Florida Power and Light Company, Duane expressly rejected uninsured motorist coverage and authorized his employer to convey such rejection to the insurance company. This document was appended as an exhibit to the complaint.
However, I do not think those words in the employer-employee contract adversely settle as a matter of law Duane’s allegation that he did not make a knowing rejection of uninsured motorist coverage;1 or that Florida Power properly made such a rejection on his behalf.2 These are factual issues essentially relating to matters of defense. They are not properly determinative at this posture of the case.

. Zisook v. State Farm Mut. Auto. Ins. Co., 440 So.2d 452 (Fla. 3rd DCA 1983); Aetna Cas. & Sur. Co. v. Fulton, 362 So.2d 364 (Fla. 4th DCA 1978), cert. denied, 368 So.2d 1361 (Fla.1979); American Motorists Ins. Co. v. Weingarten, 355 So.2d 821 (Fla. 1st DCA 1978).


. See Cullars v. Manatee County, 463 So.2d 484 (Fla. 2d DCA 1985).